Citation Nr: 1748952	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depression, and neurobehavioral effects, to include as due to contaminated water at Camp Lejeune.

(The issue of entitlement to nonservice-connected pension based on net income instead of gross income is addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976 with service at Camp Lejeune, North Carolina, during a period of contaminated water exposure.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, June 2014, and August 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Louisville, Kentucky.  Jurisdiction over the appeal is now with the RO in Louisville, Kentucky.

The Board has expanded and recharacterized the Veteran's claim as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran requested a hearing before a member of the Board, but later cancelled the request in December 2015.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2016).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for service connection for PTSD in May 2011, neurobehavioral effects in April 2013, and an adjustment disorder with mixed anxiety and depression in July 2017.  As noted above, the Board has combined and recharacterized the claims on appeal.


The Board determines that further development is necessary prior to adjudication of the appeal.  With regards to the PTSD, the Veteran underwent an initial VA examination for PTSD in September 2011.  The examiner diagnosed the Veteran with substance dependence in full sustained remission as well as with Cluster B traits.  The examiner determined that the Veteran did not have PTSD per the criteria in the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  However, during the course of this appeal, VA promulgated an interim final rule which mandates the use of the DSM-V for all PTSD claims that are certified for appeal on or after August 4, 2014.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, although the Veteran filed his substantive appeal for PTSD in August 2012, it was not initially certified to the Board until January 2016.  Therefore, the Board finds that a remand is necessary to determine if the Veteran meets the diagnostic criteria for PTSD under DSM-V.  

The Veteran initially provided a June 2011 stressor statement regarding his desire not to guard nuclear warheads, but he has also provided another stressor in September 2017 detailing a personal assault.  Proper development should be conducted by the RO and the examiner should make sure to discuss both claimed stressors.  When making the determination as to whether the Veteran has a valid diagnosis of PTSD, the examiner should also discuss the August 2017 examination provided by a psychologist at the University of Memphis.  During that examination, the psychologist diagnosed the Veteran with PTSD under DSM-V.

The Veteran's claim for an adjustment disorder with mixed anxiety and depression was denied because of the lack of a current diagnosis.  However, the medical record demonstrates that he was diagnosed with depression and nightmares during a general VA examination conducted in August 2011.  Additionally, medical records reflect a diagnosis of an adjustment disorder with mixed anxiety and a depressed mood.  As a result of these diagnoses, the Board finds that the Veteran is entitled to a VA examination to determine whether these diagnoses are related to service.

With regards to neurobehavioral effects, the Board acknowledges that although VA provided a June 2013 medical memorandum regarding the relationship between neurobehavioral effects and Camp Lejeune contaminated water, there is no opinion applying that information to the Veteran's specific case.  Therefore, upon remand, VA should obtain a medical opinion and/or an examination to determine the etiology of the Veteran's claimed neurobehavioral effects.

Finally, VA's duty to assist requires it to obtain relevant records held by a Federal agency, including any relevant Social Security Administration (SSA) records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  The Board notes that SSA sent a notice in September 2014 stating that the Veteran had a disability onset date of May 2011.  As the SSA records may be relevant to the increased rating claim on appeal, the RO should take steps to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Memphis, Tennessee, since July 2017, and any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment beyond the examination of record, he should be afforded an appropriate opportunity to submit those records. 

2.  Obtain from SSA all of the records related to the Veteran's claim for disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.

3.  Take all necessary steps to verify the Veteran's two asserted stressors.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorders, to include PTSD, adjustment disorder with mixed anxiety and depression, and neurobehavioral effects.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should identify all current psychiatric disorders found on examination.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be provided on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with mixed anxiety and depression, and neurobehavioral effects.  The claims file should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




